Order, Supreme Court, New York County, entered April 21, 1978, denying plaintiffs’ motion for discovery and inspection of certain documents contained in the records of the Department of Social Services of the City of New York, affirmed, without costs and disbursements. Appellants have not argued that the Trial Justice abused his discretion in withholding portions of the file, which portions appear to refer to informants. Absent any cogent reason for disturbing Special Term’s discretionary determination, its decision should not be disturbed. We conclude, therefore, that Special Term by its ruling balanced the need for disclosure and did not abuse its discretion. Concur—Birns, J. P., Silverman and Ross, JJ.